867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold C. LEWIS, Plaintiff-Appellant,v.AMERICAN RESTAURANT ASSOCIATION;  Mary Stewart, Departmentof Corrections;  Doctor Bhojraj, Department ofCorrections, Prince George's County,Defendants- Appellees.
No. 88-7743.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 14, 1988.Decided:  Jan. 20, 1989.

Harold C. Lewis, appellant pro se.
Before JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold C. Lewis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. American Restaurant, C/A Nos. 87-3455-R, 87-3456-R, 87-3454-R (D.Md. July 18, 1988).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.